Exhibit 10.5

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement (“Agreement”) is entered into this
27th day of February, 2009 by SUSQUEHANNA BANCSHARES, INC. (“Company”) and
EDDIE L. DUNKLEBARGER (“Employee”).

 

BACKGROUND:

 

A. On November 16, 2007, the Company and the Employee entered into an Employment
Agreement (“Employment Agreement”).

 

B. The Employment Agreement provided for continuation of annual salary and
certain benefits for a period of time following termination of employment under
certain conditions.

 

C. The Company and the Employee now desire to amend the Employment Agreement to
clarify certain provisions that provide for the accruals of benefits under the
defined benefit pension plans maintained by the Company following termination of
employment and certain provisions relating to section 409A of the Internal
Revenue Code of 1986, as amended and the regulations promulgated thereunder.

 

D. Section 19.3 of the Employment Agreement permits modifications to the
Employment Agreement so long as such modifications are reduced to writing and
signed by both parties.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and intending to be legally bound, pursuant to
Section 19.3 of the Employment Agreement, the Company and the Employee hereby
amend the Employment Agreement, effective as of the first date written above, as
follows:

 

1. Section 10.1.3. is deleted in its entirety and replaced, as follows:

 

“10.1.3. if the Employee participates in any defined benefit pension plan
maintained by the Company or one of its Affiliates immediately before the
Employee’s termination date (whether such plan is tax qualified or
non-qualified), the Employee shall accrue an additional, fully vested benefit
under the Company’s non-qualified pension plan (which shall be paid at the time
and in the form determined under the nonqualified pension plan and shall be
determined in all respects pursuant to the terms of the applicable defined
benefit pension plan(s)) equal to the difference between (a) the benefit that
the Employee would have accrued under all defined benefit pension plans of the
Company or its Affiliates in which the Employee participated immediately before
the Employee’s termination date, taking into account the compensation paid to
the Employee under Section 10.1.1 as compensation for purposes of the applicable
plan and increasing the Employee’s years of benefit service under the applicable
plan by one additional year, and (b) the actual benefit due to the Employee
under all defined benefit pension plans of the Company and its Affiliated in
which the Employee participated immediately before the Employee’s termination
date;

 

2. Section 11.1.3 is deleted in its entirety and replaced, as follows:



--------------------------------------------------------------------------------

11.1.3. Effect on Pension Rights. In the event of a termination of employment
providing for payment of benefits under Subparagraph 10.1, the Employee shall
accrue an additional, fully vested benefit under the Company’s non-qualified
pension plan (which shall be paid at the time and in the form determined under
the nonqualified pension plan and shall be determined in all respects pursuant
to the terms of the applicable defined benefit pension plan(s)) equal to the
difference between:

 

(a) the benefit that the Employee would have accrued under all defined benefit
pension plans of the Company or its Affiliates in which the Employee
participated immediately prior to the Change in Control (whether tax qualified
or non-qualified), assuming:

 

(i) the Employee remained continuously employed by the Company until the third
anniversary of the Change in Control,

 

(ii) the Employee’s compensation for purposes of calculating benefits under such
defined benefit pension plan increased at a rate of four percent per year for
the period of imputed service described above in Subparagraph 11.1.3(a)(i), and

 

(iii) the terms of all such defined benefit pension plans remained identical to
those in effect immediately prior to the Change in Control; and

 

(b) the actual benefit due to the Employee under all defined benefit pension
plans of the Company and its Affiliates in which the Employee participated
immediately prior to the Change in Control.

 

3. Section 11.2(e) is amended to add the following language to the end of
existing text, as follows:

 

To the extent necessary to eliminate an excess parachute payment, the amounts
payable or benefits to be provided to the Executive shall be reduced such that
the economic loss to the Executive as a result of the excess parachute payment
elimination is minimized. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of section 409A of the Code
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.

 

4. In all respects not amended by this Agreement, Employee hereby ratifies and
confirms the Employment Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee and a duly authorized representative of the
Company have executed this Agreement as of the date first written above.

 

SUSQUEHANNA BANCSHARES, INC.

/s/ Edward Balderston, Jr.

By: Edward Balderston, Jr.

Title: Executive Vice President and Chief Administrative Officer

EXECUTIVE:

/s/ Eddie L. Dunklebarger

Eddie L. Dunklebarger